Citation Nr: 1448907	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbosacral spine, to include a total disability rating based on individual unemployability due to the service-connected low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to September 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

In connection with this appeal, the Veteran and his wife testified at a Decision Review Officer (DRO) hearing in August 2009 and the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  Transcripts of both hearings are of record.

When this case was before the Board in April 2011, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits System.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his service-connected low back disability in May 2011.  The examiner did not believe that the Veteran put forth sufficient effort during the examination and essentially stated that it was difficult to assess the degree of disability because of the Veteran's failure to fully cooperate with the examination.  

In April 2012, another VA physician reviewed the Veteran's records and essentially opined that it is less likely than not that the Veteran is unemployable due to his service-connected low back disability because his back would not preclude sedentary employment.

In argument submitted to the Board in September 2014, the Veteran's representative requested the Board to remand the case for a current VA examination since the Veteran had not been provided a VA examination to determine the degree of severity of his low back disability since 2011.

Following its review of the record, the Board has determined that the Veteran should be afforded another VA examination since the May 2011 examiner was unable to properly assess the degree of severity of the Veteran's low back disability.  The Board emphasizes at this time that the Veteran must cooperate with the examination so the Board has an accurate assessment of his functional impairment upon which to base its decision.

The Board further notes that the Veteran has reported completing two years of high school and having work experience as a truck driver.  He reportedly has not worked since sustaining the service-connected back injury.  In addition, the Social Security Administration has determined that he is disabled as a result of his low back disability.  If the evidence shows that the Veteran's low back disability is so severe as to preclude all forms of substantially gainful employment other than sedentary employment and the Veteran does not meet the minimum schedular criteria for a total rating based on individual employment, the RO or the Appeals Management Center (AMC) should forward the case to the Director of the VA Compensation Service for extra-schedular consideration.

While this case is in remand status, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the degree of severity of his service-connected low back disability and any associated neurological impairment, and the impact of the disability on the Veteran's employability.

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected low back disability and any associated neurological impairment are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If it is determined that the service-connected disability or disabilities are sufficient to preclude all forms of substantially gainful employment other than sedentary employment and the Veteran does not meet the schedular criteria for a total rating based on individual unemployability, the RO or the AMC should forward the case to the Director of the VA Compensation Service for extra-schedular consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



